DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 5, filed 2/26/2021, with respect to claims 1-2 and 5-6 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 12/8/2020.
3.	Applicant's amendment filed on 2/26/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-2 and 5-8 are allowed and have been re-numbered 1-6.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a method of producing positive electrode active material particle powder for a non-aqueous electrolyte secondary battery, the method comprising mixing trimanganese tetroxide, a lithium compound, and a niobium compound or a molybdenum compound as a crystal plane growth suppressor to form a mixture; and firing the mixture in an oxidizing atmosphere at a temperature from 700 0C to 950 0C wherein in X-ray diffraction analysis of the positive electrode active material particle powder, a cubic spinel phase composed of Li and Mn, and a phase of a compound of Nb and Li, or Mo and Li are present.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723